 

Exhibit 10.3

 

 

CONFIDENTIAL TREATMENT

 

REQUESTED PURSUANT TO RULE

 

24b-2 OF THE SECURITIES

 

EXCHANGE ACT OF 1934

 

Certain portions of this exhibit have been omitted pursuant to a request for
confidential
treatment under Rule 24b-2 of the Securities Exchange Act of 1934. The omitted
materials
have been filed separately with the Securities and Exchange Commission.

 

[g181831kii001.gif]

 

VISA INTERNATIONAL
HOLOGRAPHIC MAGNETIC STRIPE TAPE MANUFACTURING APPROVAL
AGREEMENT

 

THIS AGREEMENT, entered into this 8th day of April 2005 (“Effective Date”), is
by and between VISA INTERNATIONAL SERVICE ASSOCIATION (“Visa”), a membership
corporation organized under the laws of the State of Delaware, U.S.A., with its
principal place of business at 900 Metro Center Boulevard, Foster City,
California 94404 (mailing address P. O. Box 8999, San Francisco, CA 94128-8999),
U.S.A. (jointly and severally hereinafter referred to as “Visa”) and AMERICAN
BANK NOTE HOLOGRAPHICS, INC. (“MANUFACTURER”), with its principal place of
business at 2 Applegate Drive, Robbinsville, NJ 08691.

 

WHEREAS, MANUFACTURER is engaged in manufacturing holographic magnetic stripe
tape and wishes to manufacture holographic magnetic stripe tape bearing the
trade or service marks of Visa (“HMS”);

 

WHEREAS, Visa wishes to include HMS as a feature on Visa-branded payment cards;

 

WHEREAS, the Visa International Operating Regulations require that all HMS is
purchased from Visa-approved HMS manufacturers in order to control security
risks and to ensure that HMS is of uniform high quality and appearance;

 

WHEREAS, MANUFACTURER desires to become a Visa-approved HMS manufacturer in
order to sell HMS to Visa-approved card manufacturers that produce Visa-branded
payment cards on behalf of Members that issue Visa-branded payment cards
(collectively, “CUSTOMER” or “CUSTOMERS”);

 

WHEREAS, Visa seeks to ensure that MANUFACTURER is capable of producing HMS of
uniform high quality and appearance under the most secure conditions available;
and

 

--------------------------------------------------------------------------------

The information furnished herein is CONFIDENTIAL and proprietary to Visa
International.  It shall not be duplicated, published, or disclosed in whole or
in part without prior written permission of Visa International.

 

Visa International Holographic Magnetic Stripe Tape Manufacturing Approval
Agreement

 

1

--------------------------------------------------------------------------------


 

WHEREAS, MANUFACTURER has created at its own expense, a custom holographic
image, and an implementation plan for supply of HMS to Visa-approved card
manufacturers that Visa has approved and MANUFACTURER has proceeded in good
faith to implement this plan on behalf of Visa.

 

NOW THEREFORE, MANUFACTURER and Visa hereby agree as follows:

 

1.             TERM

 

The term of this Agreement shall commence on the date indicated above when
signed by both parties.  It shall continue until terminated in accordance with
the provisions of Section 6 herein.

 

2.             SPECIFICATIONS

 

2.1           HOLOGRAPHIC MAGNETIC STRIPE Specifications

 

All HMS manufactured by MANUFACTURER and/or its agents shall conform i) to the
holographic origination that MANUFACTURER created and Visa approved based on the
two-dimensional drawing provided by Visa to MANUFACTURER as set forth in
Exhibit D attached hereto and made a part hereof by reference (the “Design”),
and ii) to the ISO Standards related to magnetic stripe properties and formats
(“ISO Specifications”) (collectively the “Standards and Specifications”).  Visa
may modify said Standards and Specification by written notice to and delivery to
MANUFACTURER of such amended Specifications and Standards, in which case the
Specifications and Standards shall be deemed to incorporate such modifications,
and MANUFACTURER will implement said amended Standards and specifications as
soon as reasonably practicable.  Visa may direct MANUFACTURER not to manufacture
HMS, except to finish HMS which may be in progress, until such time as the
modification(s) can be implemented by MANUFACTURER.

 

2.2           Use of Visa Proprietary Material for HMS Manufacturing

 

MANUFACTURER shall not use any of the proprietary material, standards,
specifications, or other material provided to the MANUFACTURER in connection
with the manufacture of HMS which is or may be considered proprietary to Visa,
for any other purpose without the prior written consent of Visa.

 

3.             APPROVAL

 

3.1           MANUFACTURER’S Capability

 

Prior to the initial manufacture of HMS, MANUFACTURER shall provide evidence
satisfactory to Visa that it is capable of fulfilling all obligations expressed
herein.

 

3.2           Acceptance of Orders

 

Upon approval by Visa of sample HMS, MANUFACTURER may commence accepting orders
from CUSTOMERS for HMS, subject to the provisions of this Agreement. Under no
circumstances shall MANUFACTURER sell or otherwise make available HMS other than
to CUSTOMERS.

 

3.3           Notice of Approval

 

Visa may withhold its approval under this Section 3 until the MANUFACTURER and
all of its agents and subcontractors, have satisfied a security inspection by
Visa or has received a written waiver from Visa and has satisfied all other
requirements of the Visa approval process, including payment of applicable
fees.  Each approval granted hereunder will have a term of no more than one
year.

 

2

--------------------------------------------------------------------------------


 

3.4           Registration Renewal

 

Upon satisfaction of Visa that all approval requirements continue to be met Visa
will re-approve MANUFACTURER annually.  Visa shall use reasonable efforts to
conduct its re-approval process in a timely fashion.

 

4.             SECURITY AND INTEGRITY STANDARDS

 

4.1           Location of Manufacturing Facilities

 

Exhibit A attached hereto and made a part hereof by reference sets forth the
location of all facilities of MANUFACTURER at which HMS may be manufactured. 
MANUFACTURER warrants and represents that it will not perform any functions
related to the manufacture of HMS at any other facility without the prior
written consent of Visa.

 

4.2           Plant Security Standards

 

The plant security standards contained in the Visa International Security
Validation Requirements for Card Vendors manual (“Manual”) set the minimum
security and integrity processing standards to be maintained by MANUFACTURER
during the term of this Agreement.  MANUFACTURER warrants and represents that
during the term of this Agreement it will, at a minimum, maintain the security
controls, production standards, and transportation standards set forth in said
Manual, the contents of which are incorporated by reference herein, unless and
then only to the extent excused by Visa in a written waiver.

 

4.3           Standards Modification

 

Visa may modify said standards in the Manual from time to time by written notice
and delivery to MANUFACTURER of such amended standards, which shall become part
of the Manual, and MANUFACTURER agrees to conform to such standards, as amended,
as soon as reasonably practicable.

 

4.4           Security Inspections

 

MANUFACTURER authorizes Visa to designate a representative(s) to inspect
MANUFACTURER’s facilities where HMS is manufactured and/or stored during normal
business hours, with or without advance notice, to ensure, among other things,
that MANUFACTURER is complying with the Manual, transportation requirements,
background investigation checks, and standards of professional conduct as set
forth herein.  MANUFACTURER shall cooperate fully with such representative(s) in
the conduct of such inspection.

 

4.5           Financial Statements

 

a.             MANUFACTURER shall furnish to Visa when requested by Visa, copies
of all audited financial statements of MANUFACTURER as provided by MANUFACTURER
to the United States Securities and Exchange Commission and, upon Visa’s
request, shall make qualified personnel available to Visa to discuss
MANUFACTURER’s financial status.

 

b.             MANUFACTURER shall inform Visa immediately if there has occurred
a material or adverse change in the MANUFACTURER’s financial condition not
reflected in the latest financial statements furnished to Visa by the
MANUFACTURER.

 

3

--------------------------------------------------------------------------------


 

4.6           Change of Control

 

To the greatest extent possible, MANUFACTURER shall notify Visa in writing at
least thirty (30) days in advance of any merger, consolidation, or substantial
change of control.

 

4.7           Visa Standards of Conduct

 

MANUFACTURER will comply, and ensure that any and all MANUFACTURER
subcontractors comply, with the Visa Standards of Conduct set out in Exhibit B
attached hereto and made a part hereof by reference.

 

5.             MANUFACTURER’S INDEMNIFICATION OF VISA

 

In addition to any indemnification obligations imposed on MANUFACTURER elsewhere
in this Agreement, MANUFACTURER shall indemnify and hold harmless Visa and its
regional entities, subsidiaries, affiliates, member financial institutions and
the respective directors, officers, employees, agents, representatives,
independent contractors, attorneys, successors, and assigns of the foregoing
(“Indemnified Parties”) from all third party claims, losses, liabilities,
damages, suits, actions, government procedures, taxes, penalties or interest,
associated auditing and legal expenses and other costs incurred by Indemnified
Parties (“Damages”), provided that Visa promptly notifies MANUFACTURER in
writing of such claim, arising from (i) any claim of infringement of patent or
other industrial or intellectual property right (including, without limitation,
copyrights and rights in proprietary information) arising from the manufacture,
sale, offer for sale, importation, exportation, distribution or use of HMS
manufactured by MANUFACTURER unless modified by Visa or any third party;
(ii) the loss, theft, or unexplained disappearance of any materials or any
non-manufactured or manufactured HMS in the possession or under the control of
the MANUFACTURER or its agent(s) at the time of the loss, theft, or unexplained
disappearance; (iii) the use of any counterfeit HMS, or HMS not approved by
Visa,  which was manufactured by MANUFACTURER or its employees or agent(s) or by
others with the cooperation or by virtue of the negligence of the MANUFACTURER,
its employees, or agent(s); (iv) the manufacture, sale, distribution or use of
HMS which was not manufactured in accordance with the Standards and
Specifications and/or other guidelines or documentation provided to MANUFACTURER
by Visa; (v) the failure by MANUFACTURER, its officers, employees, or agents, to
comply with the security and integrity standards set forth in this Agreement and
as may be supplemented from time to time; (vi) the failure of HMS to perform in
accordance with the Standards and Specifications; or (vii) violation of any law,
rule, or regulation or the breach of any of the terms of this Agreement,
including but not limited to those terms pertaining to confidentiality and
intellectual property.  Costs and expenses for which MANUFACTURER shall be
liable to indemnify and hold harmless the Indemnified Parties hereunder include,
without limitation, reasonable costs and expenses documented by the Indemnified
Parties for travel, inspections, rewards, overtime compensation and benefits,
laboratory and scientific tests, consultants, and reasonable attorneys’ fees. 
  The obligation of MANUFACTURER to indemnify and hold harmless the Indemnified
Parties as set forth herein shall not limit and shall not be lessened by the
Indemnified Parties’ right, in their sole discretion, to defend, settle or
otherwise remediate or mitigate any claim, loss, liability, or other event that
is covered by this Section 5.

 

4

--------------------------------------------------------------------------------


 

6.             REVOCATION AND TERMINATION

 

6.1           Revocation

 

Visa may temporarily (“PROBATION”) or permanently (“DE-APPROVAL”) revoke
MANUFACTURER’s right to manufacture HMS for any or all CUSTOMERS upon the
occurrence of any of the following:

 

a.             MANUFACTURER’s actual merger, consolidation, change of control or
financial condition which creates, in Visa’s opinion, unreasonable potential for
damage or financial loss to Visa or its CUSTOMERS if the manufacture of HMS,
possession of HMS, and/or possession of materials necessary to manufacture HMS
were to continue.

 

b.             MANUFACTURER fails in Visa’s opinion, to maintain sufficient
quality control standards to enable MANUFACTURER to comply with the Standards
and Specifications as documented herein.

 

c.             MANUFACTURER does not maintain security and audit integrity
processing controls consistent with the Manual, or if Visa agrees to alternative
controls and procedures, and MANUFACTURER does not maintain security controls
consistent with such alternative controls and procedures.

 

d.             MANUFACTURER is unable to maintain in force the insurance
coverage provided for in this Agreement.

 

e.             MANUFACTURER enters bankruptcy, voluntary or involuntary,
reorganization, liquidation, dissolution, rationalization, or any other event of
insolvency or form of debtor relief proceeding.

 

f.              Failure of MANUFACTURER to comply with any other provision of
this Agreement.

 

6.2           Probation

 

Upon receipt of a written notice of PROBATION from Visa in accordance with
Section 6.1, MANUFACTURER shall stop manufacturing HMS products until
MANUFACTURER has been re-approved by Visa.  MANUFACTURER will immediately follow
all standards and procedures set forth in the Manual relative to PROBATION. 
Visa shall promptly re-approve MANUFACTURER after MANUFACTURER corrects the
condition(s) giving rise to PROBATION.  MANUFACTURER shall pay all expenses
associated with the re-approval.

 

6.3           Termination and De-approval by Visa

 

Visa may permanently terminate MANUFACTURER’s approval (“DE-APPROVAL”) and this
Agreement (i) immediately and at any time in the event that any of the
conditions giving rise to PROBATION continue uncorrected for a period of sixty
(60) days following the written receipt of notice of PROBATION (except for
probation under 6.1.e., which shall be terminable immediately), (ii) until
June 30, 2007, for any reason upon one hundred eighty (180) days prior written
notice to MANUFACTURER, or (iii) beginning July 1, 2007, for any reason upon
ninety (90) days prior written notice to MANUFACTURER.  MANUFACTURER will
immediately follow all standards and procedures set forth in the Manual relative
to DE-APPROVAL.

 

6.4           Termination by MANUFACTURER

 

MANUFACTURER may terminate this Agreement upon one years’ prior written notice
to Visa.  MANUFACTURER will immediately follow all standards and procedures set
forth in the Manual relative to DE-APPROVAL.

 

5

--------------------------------------------------------------------------------


 

6.5           Termination Liability

 

Upon termination of this Agreement for any reason, the provisions of Sections
2.2, 5, 7.1, 7.2,  7.3 and the “Royalty” section of Exhibit C of this Agreement
shall continue in force indefinitely.  In addition, in the event of termination
of this Agreement, all provisions of this Agreement shall continue in full force
and effect until all contracts between MANUFACTURER and CUSTOMERS expire or are
terminated according to their terms or by mutual consent of the parties.  In the
event of termination of this Agreement under Sections 6.3 or 6.4, MANUFACTURER
shall return upon demand all Visa materials and property specified by Visa,
including but not limited to all Design-bearing HMS master plates, without any
right of reimbursement.

 

7.             PROPERTY RIGHTS

 

7.1           Property Rights

 

[*]

 

Visa acknowledges that MANUFACTURER owns or otherwise has intellectual property
rights and technology relating to the processes for the production of
(i) holographic magnetic stripe; and (ii) plates for the production of
holographic magnetic stripe, (including but not limited to trademarks and trade
secrets) (“MANUFACTURER IP Rights”), and Visa agrees with respect to such
MANUFACTURER IP Rights (i) not to take any action inconsistent with MANUFACTURER
IP Rights and (ii) not to furnish said property or disclose information relating
to said property to any third party, including any CUSTOMER, without
MANUFACTURER’s prior written approval.

 

MANUFACTURER and Visa acknowledge that in the event of a breach or threatened
breach of this Section by either party, the non-breaching party’s remedies at
law may be inadequate and, as a result, such non-breaching party shall be
entitled to injunctive relief in addition to any other remedy to which it would
be otherwise entitled.

 

The restrictions on use and disclosure set forth in this Agreement shall not
apply to any information: (i) which is known by the receiving party before it is
disclosed by the disclosing party; (ii) is or becomes publicly known or
available from industry sources without any disclosure by the receiving party;
(iii) is acquired by the receiving party from a third party who in providing
such information to the receiving party is not, to the knowledge of the
receiving party, violating any agreement or duty owed to the disclosing party;
or (iv) provided the receiving party provides the disclosing party with
reasonable notice thereof and discloses only information that the receiving
party is legally obligated or compelled to disclose whether pursuant to
discovery, subpoena, investigative demand or similar process.

 

7.2           [*]

 

a.             [*]

 

b.             [*]

 

c.             [*]

 

d.             Use of Work Product.  MANUFACTURER shall ensure that neither it
nor any MANUFACTURER subcontractor shall use the Design, holographic origination
and master plates for production of the HMS for any purpose except as necessary
for

 

--------------------------------------------------------------------------------

* Confidential

 

6

--------------------------------------------------------------------------------


 

manufacture of HMS for CUSTOMERS or testing of HMS on an ongoing basis or as
otherwise requested by Visa.

 

e.             Grant of License.  Pursuant [*], Visa hereby grants to
MANUFACTURER (i)  a revocable, non-exclusive right and license to possess and
use the Design, Visa holographic origination and Visa master plates, and any
derivative works or tools MANUFACTURER creates, for the purpose of
MANUFACTURER’S performance of its obligations under this Agreement and to
manufacture and sell HMS to Visa authorized card manufacturers under the terms
hereof, and (ii) [*].

 

 

7.3           Disclosure of Terms

 

MANUFACTURER shall not disclose the terms of this Agreement or the nature of its
undertaking hereunder to any third party except under the following
circumstances:

 

a.             To a subsidiary company of the MANUFACTURER charged with work
related to the security or manufacture or personalization of HMS.

 

b.             To an insurance company where such disclosure is necessary to
secure the required insurance coverage as indicated herein.

 

c.             Where it is necessary to the negotiation or fulfillment of a
contract with an CUSTOMER.

 

d.             To a government agency or under court subpoena.

 

e.             To the MANUFACTURER’s auditors where such disclosure is necessary
to assess the financial conditions of the MANUFACTURER.

 

f.              In any mandatory filing with the Securities and Exchange
Commission, provided that MANUFACTURER shall seek the greatest possible
confidential treatment of the Agreement and the confidential information herein
in connection with any such filing.

 

Nothing herein contained shall prevent MANUFACTURER from disclosing to a
CUSTOMER that MANUFACTURER has received written notice of approval from Visa.

 

The MANUFACTURER and Visa acknowledge that in the event of a breach or
threatened breach of this Section by MANUFACTURER, Visa’s remedies at law may be
inadequate and, as a result, Visa shall be entitled to injunctive relief in
addition to any other remedy to which it would be otherwise entitled.

 

7.4           Information Disclosure

 

Confidential information and materials provided to Visa by MANUFACTURER and
designated as “Confidential” shall not be disclosed or given by Visa to any
third party, including CUSTOMER, without prior written approval from
MANUFACTURER, except when required by a government agency or under subpoena from
a court of competent jurisdiction.

 

--------------------------------------------------------------------------------

*Confidential

 

7

--------------------------------------------------------------------------------


 

The MANUFACTURER and Visa acknowledge that in the event of a breach or
threatened breach of this Section by Visa, MANUFACTURER’s remedies at law may be
inadequate and, as a result, MANUFACTURER shall be entitled to injunctive relief
in addition to any other remedy to which it would be otherwise entitled.

 

The obligations of confidentiality assumed under Sections 7.3 and 7.4 of this
Agreement shall not apply to the extent the receiving party can demonstrate, by
clear and convincing evidence, that such information:

 

a.             is or has become generally available to the public other than as
a result of any breach of the provisions of this Agreement or any other
applicable agreement between the parties hereto;

 

b.             was rightfully in the possession of the receiving party, without
confidentiality restrictions, prior to such party’s receipt pursuant to this
Agreement;

 

c.             was rightfully acquired by the receiving party from a third party
who was entitled to disclose such information, without confidentiality or
proprietary restrictions;

 

8.             INSURANCE.  Prior to the manufacture of HMS under this Agreement,
MANUFACTURER shall procure the following insurance coverageat its own expense,
with respect to the manufacture of HMS.  Such insurance shall be issued by
financially responsible and properly licensed insurance carriers rated at least
A VIII by Best’s Rating Guide (or otherwise acceptable to Visa) and with minimum
limits as set forth below.  Such insurance shall be maintained in full force and
effect for the duration of this Agreement and any renewals thereof:

 

WORKERS’ COMPENSATION: Statutory Workers Compensation as required by applicable
law.

 

EMPLOYER’S LIABILITY with a minimum limit of $1,000,000.

 

COMMERCIAL GENERAL LIABILITY INSURANCE including PRODUCTS, COMPLETED OPERATIONS
including CONTRACTUAL LIABILITY INSURANCE with the following minimum limits for
Bodily Injury and Property Damage on an Occurrence basis: $1,000,000 per
occurrence and $2,000,000 annual aggregate.

 

COMMERCIAL AUTOMOBILE INSURANCE including owned, leased, hired or non-owned
autos subject to minimum limits of $1,000,000 for bodily injury and physical
damage.

 

COMMERCIAL EXCESS/UMBRELLA LIABILITY INSURANCE subject to minimum limits of
$5,000,000 for bodily injury and physical damage.

 

CRIME/FIDELITY BOND including employee dishonesty, robbery, fraud, theft,
forgery, alteration, mysterious disappearance and destruction.  The minimum
limit shall be $1,000,000 per loss.

 

PROFESSIONAL LIABILITY for negligent acts, errors or omissions in connection
with the Services provided under this agreement with a minimum limit of
$1,000,000 per occurrence.

 

INTELLECTUAL PROPERTY coverage for protection of copyright and trademark
infringement or proprietary right violation involving any HMS provided by
MANUFACTURER under this Agreement with a minimum limit of $1,000,000 per
occurrence and annual aggregate.

 

If any of the above insurance is written on a claims-made basis, then
MANUFACTURER shall maintain such insurance for five (5) years after the
termination of this Agreement.

 

8

--------------------------------------------------------------------------------


 

Without limiting MANUFACTURER’s indemnification duties as outlined in the
Indemnification Section herein, Visa shall be named as an additional insured
under the Commercial General Liability,  Commercial Automobile Liability and
Commercial Excess/Umbrella Liability listed above for any claims and losses
arising out of, allegedly arising out of or in any way connected to the
MANUFACTURER’s manufacture of HMS under this Agreement.  The insurers shall
agree that the MANUFACTURER’s insurance is primary and any insurance maintained
by Visa shall be excess and non-contributing to the MANUFACTURER’s insurance.

 

Prior to commencing manufacture of HMS under this Agreement and annually
thereafter, MANUFACTURER shall furnish a certificate, satisfactory to Visa from
each insurance company evidencing that the above insurance is in force in
compliance with the terms of this insurance section, stating policy numbers,
dates of expiration and limits of liability, and further providing that the
insurance will not be canceled or materially changed until the expiration of at
least thirty (30) days after written notice of such cancellation or change has
been mailed to and received by Visa.  MANUFACTURER shall send Certificate(s) of
Insurance confirming such coverage to Visa International Service Association,
Attn: Procurement Department, P. O. Box 8999, M/S: M3-6A, San Francisco, CA
94128-8999.  Fulfillment of obligations to procure insurance shall not otherwise
relieve MANUFACTURER of any liability hereunder or modify MANUFACTURER’s
obligations to indemnify Visa. In the event the above insurance requirements are
not met, Visa may, at its option, purchase such coverage at the expense of the
MANUFACTURER.

 

In the event that MANUFACTURER subcontracts or assigns any portion of the
manufacture of HMS in this Agreement, the MANUFACTURER shall, other than with
respect to intellectual property insurance, (i) require any such subcontractor
to purchase and maintain insurance coverage and provide waiver of subrogation as
required herein; and/or (ii) ensure that, for purposes of this Section 8,
MANUFACTURER’s own insurance coverage covers such subcontractor and its actions
in the same way as it does the MANUFACTURER itself.

 

WAIVER OF SUBROGATION:  MANUFACTURER agrees to waive subrogation against Visa
for any injuries to its employees arising out of or in any way related to
MANUFACTURER’s manufacture of HMS under this Agreement or for damage or loss to
MANUFACTURER’s personal property.  Further, MANUFACTURER agrees that it shall
ensure that the Workers’ Compensation/Employer’s Liability and All Risk
Replacement Cost (Property) insurers, providing the coverages required above,
agree to waive subrogation,  in favor of Visa, for any claims arising out of or
in any way connected to MANUFACTURER’s performance of the manufacture of HMS
under this Agreement or property covered by the MANUFACTURER’s property
insurance.

 

9.             WARRANTIES.

 

a.             Intellectual Property. MANUFACTURER warrants and represents that
it will not knowingly use or infringe any intellectual property or other
proprietary right of a third party in the manufacture of HMS.  MANUFACTURER
further warrants and represents that it has not granted and will not grant any
right in the Design, holographic origination and master plates for production of
the HMS to a third party that would be inconsistent with the rights granted to
Visa under this Agreement.

 

b.             Other Contracts.  MANUFACTURER warrants and represents that
entering into this Agreement and manufacture of HMS hereunder does not
contravene the terms of any agreement with a third party.

 

9

--------------------------------------------------------------------------------


 

c.             Inducements.  MANUFACTURER warrants and represents that it has
not provided and shall not provide any gift, gratuity, service, or other
inducement to any Visa Personnel or agency involved in retaining MANUFACTURER’s
services for this Agreement.

 

d.             Compliance.  MANUFACTURER warrants and represents that it shall
comply with all applicable laws and regulations, including, without limitation,
employment, immigration, and tax laws and regulations, in connection with the
performance of its obligations hereunder.  MANUFACTURER warrants and represents
that all personnel manufacturing HMS have the legal right to work in the United
States.  MANUFACTURER warrants and represents that it qualifies under applicable
tax laws and regulations as an “independent contractor” of Visa.

 

e.             Performance.  MANUFACTURER warrants and represents that its
Personnel shall use reasonable care and judgment in the manufacturing of HMS
hereunder.

 

10.           PRODUCTION

 

Subject to the terms hereof, MANUFACTURER will adhere to the provisions in
Exhibit C, which is made a part hereof by reference.

 

11.          ASSIGNMENT

 

No assignment by MANUFACTURER of this Agreement, MANUFACTURER’s written notice
of approval, or any contract to manufacture HMS to a CUSTOMER, including
assignments to subsidiaries, affiliates, and/or parents of MANUFACTURER, shall
be permitted without prior written consent of Visa, and any such assignment
without consent shall be void.

 

12.          INDEPENDENT CONTRACTORS

 

MANUFACTURER and Visa are independent contractors, and nothing contained herein
shall be construed to create a partnership, joint venture, agency, or other
business relationship between them.

 

13.          SUBCONTRACTING

 

MANUFACTURER shall not subcontract with any third party for any purpose related
to this Agreement without first obtaining Visa’s prior written authorization. 
Failure to obtain Visa’s prior written authorization may result in DE-APPROVAL. 
MANUFACTURER shall retain full responsibility and liability with respect to all
work done pursuant to this Agreement, whether or not such work has been properly
subcontracted to a third party.

 

14.          GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California, U.S.A., without regard to any law of
conflicts that would require the application of the law of another jurisdiction.
Visa and MANUFACTURER consent to the exclusive jurisdiction of state and federal
courts in the City and County of San Francisco, California and expressly waive
any objection or defense based upon lack of personal jurisdiction or venue in
connection with any dispute arising out of or relating to this Agreement or its
breach.

 

10

--------------------------------------------------------------------------------


 

15.          ATTORNEYS’ FEES

 

If any action at law or in equity, including an action for declaratory relief,
is brought to enforce or interpret the provisions of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees in addition to
any other relief to which it may be entitled, as allowed by law.

 

16.          SUCCESSORS AND ASSIGNS

 

Subject to the provisions regarding assignment, this Agreement shall be binding
upon the successors and assigns of the respective parties.

 

17.          ENTIRE AGREEMENT

 

This Agreement, including the Exhibits hereto, supersedes any and all other
agreements, either verbal or written, between the parties hereto with respect to
the subject matter hereof, and contains all the covenants and agreements between
the parties with respect to said matter. Each party to this Agreement
acknowledges that no representation, inducements, promises, or agreements,
verbally or otherwise, have been made by any party or anyone acting on behalf of
any party which are not embodied herein; and no other agreement, statement, or
promise not contained in this Agreement shall be valid or binding.  For the
avoidance of any doubt, this Agreement is between Visa and MANUFACTURER and the
terms of this Agreement are not intended to provide any right to indemnification
to any Visa card manufacturer or affect any party’s obligations under any
MANUFACTURER-card manufacturer agreements which may be entered into by
MANUFACTURER, except as explicitly set out herein.

 

18.          PARTIAL INVALIDITY

 

If any term, provision, covenant, or condition of this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of the provisions shall remain in full force and effect and shall in
no way be affected, impaired, or invalidated.

 

19.          NON-WAIVER

 

No waiver of any default of this Agreement shall be effective unless in writing
and executed by an officer of the party against which such waiver is asserted. 
A waiver of a specific default shall not be a waiver of any other or subsequent
default.  No waiver or any provision hereof shall constitute a waiver of any
other matter.  No failure or delay on the part of either party to exercise any
right or remedy in this Agreement shall operate as a waiver thereof.

 

20.          CAPTIONS

 

The captions of paragraphs of this Agreement are for reference only and are not
to be construed as part of this Agreement.

 

21.          CORRESPONDENCE AND NOTICE

 

All correspondence and notifications relating to this Agreement shall be written
in the English language and delivered or dispatched by prepaid first class mail,
facsimile or courier service addressed to the addressee at its office listed
above, to the attention of the representative indicated

 

11

--------------------------------------------------------------------------------


 

below; or, in each case, at such address, and/or to the attention of such other
representative as may hereafter have been designated most recently in writing by
the addressee to the addresser, and will be deemed received five business days
after submission for delivery, in the case of first class mail, and upon
sender’s receipt of delivery confirmation, in the case of facsimile or courier
service.

 

12

--------------------------------------------------------------------------------


 

VISA REPRESENTATIVE:

 

Michael Hosken

 

 

 

MANUFACTURER REPRESENTATIVE:

 

Kenneth Traub

 

22.          LIMITATION OF LIABILITY

 

EXCEPT FOR DAMAGES CAUSED BY WILLFUL MISCONDUCT OF A PARTY , IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT
OR SPECIAL DAMAGES, HOWEVER CAUSED, WHETHER UNDER THEORY OF CONTRACT, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE, EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. THIS LIMITATION OF LIABILITY DOES NOT APPLY TO
INDEMNIFICATION OWED TO THE OTHER PARTY FOR THIRD PARTY CLAIMS.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Holographic Magnetic
Stripe Tape Manufacturing Approval Agreement as of the date first above written.

 

AMERICAN BANK NOTE HOLOGRAPHICS, INC.

 

VISA INTERNATIONAL SERVICE

(“MANUFACTURER”)

 

ASSOCIATION (“VISA”)

 

 

 

By:

/s/ Kenneth Traub

 

 

By:

/s/ Karen Gullett

 

 

 

 

Name:

Kenneth Traub

 

 

Name:

Karen Gullett

 

 

 

 

Title:

  President and CEO

 

 

Title:

  Senior Vice President

 

 

 

 

 

 

Date:

  April 8, 2005

 

 

Date:

  April 25, 2005

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Location of all facilities of MANUFACTURER at which HMS can be manufactured:

 

American Bank Note Holographics, Inc.
399 Executive Blvd
Elmsford, NY 10523

American Bank Note Holographics, Inc.
1448 County Line Road
Huntingdon Valley, PA 19006

American Bank Note Holographics, Inc.
2 Applegate Drive
Robbinsville, NJ 08691

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B
VISA STANDARDS OF CONDUCT

 

MANUFACTURER, including MANUFACTURER personnel engaged in manufacturing
Holographic Magnetic Stripe tape bearing the trade or service marks of Visa
(“HMS”) for Members that issue Visa-branded payment cards while traveling on
behalf of Visa, and, if applicable, performing work outside of Visa offices,
shall follow the following standards of conduct.  These standards are intended
to clarify the most common questions about the extent of MANUFACTURER
involvement in daily Visa events.  The term “MANUFACTURER” includes the agents
and employees (collectively “personnel”) of MANUFACTURER. It is the
MANUFACTURER’s responsibility to ensure all of its personnel are fully aware of
the standards of conduct stated herein. Moreover, MANUFACTURER will ensure that
all work is managed and conducted in full compliance with these standards.

 

Office Privileges

 

Generally MANUFACTURER personnel will perform their services at MANUFACTURER’s
offices.  Visa will provide office accommodations at its sole discretion only
when necessary for security reasons or because the use of proprietary equipment
or programs is required.  If Visa does provide office accommodations,
MANUFACTURER may be asked to move to different locations within Visa at any
time.  Office amenities such as coffee bars, restrooms, and the cafeteria are
available to guests, including MANUFACTURER, with the exception of particular
occasions when the cafeteria or a similar area has been reserved for employee
functions.

 

Use of Company Equipment, Systems and Information

 

Visa equipment (including printers, copiers, and telephones), systems,
information (including information in InSite, electronic mail, and company mail)
and supplies (collectively “Visa Property”) may be used by MANUFACTURER only
when required to work on-site with secured or proprietary materials or
equipment.  Personal use of Visa Property may be considered grounds for
immediate termination of a MANUFACTURER’s engagement.  Visa expects vendor to
use Visa Property to which MANUFACTURER has been given access according to the
following guidelines:

 

1.      The use must be for legitimate business directly related to the
MANUFACTURER’S engagement and not for non-business-related communications. 
Telephone service may be made available to MANUFACTURER for the sole purpose of
conducting Visa business when MANUFACTURER is on site to work with secured or
proprietary materials.  Calls unrelated to Visa business (personal or to other
clients) will be kept to a minimum, and MANUFACTURER should not ask a secretary
or receptionist to handle personal telephone calls.  Long-distance personal
calls will be made only with the MANUFACTURER’s credit/calling card.  Misuse of
Visa telephones may result in immediate contract termination.

 

2.      MANUFACTURER must not use Visa Property for soliciting outside business
ventures, charitable or community activities, or political or religious causes.

 

3.      MANUFACTURER personnel using a Visa computer must use only the computer
to which the individual is assigned. MANUFACTURER personnel must not use or try
to use (i) other individuals’ passwords or (ii) any files, systems or networks
that are not required to perform services under this Agreement or to which Visa
has not authorized access. MANUFACTURER personnel who want to connect to Visa’s
network with non-Visa equipment must receive prior written approval from Visa’s
Information Security department.

 

15

--------------------------------------------------------------------------------


 

4.      Offensive communications, including racial, ethnic, or sexual slurs, are
not permitted.

 

5.      When handling Visa information, MANUFACTURER will comply with Visa’s Key
Controls.

 

To ensure compliance with Visa’s policies, as well as local, state, and federal
laws, and to ensure employee safety, Visa reserves the right to search all Visa
Property at any time, with or without MANUACTURER’s knowledge or presence. 
Inspections and searches may include, but are not limited to, desks, storage
areas, company mail, electronic mail, phones, voice mail, faxes, copiers,
printers, and vehicles.  Any such inspections or searches are conducted only
with approval from Visa Legal and Security Departments.  In addition, Visa
reserves the right to collect and maintain electronic records of use of, or
access to, Visa Property, and to use these records for business purposes,
including detecting unauthorized use or intrusion.  MANUFACTURER’s use of Visa
Property is not considered private, and is subject to the inspection and
searches outlined above, regardless of password protection.

 

Scope of Company Participation

 

Visa Project Managers will ask MANUFACTURER to attend only those meetings that
relate to their contracted scope of work or specific project.  MANUFACTURER will
not attend corporate, division or department staff meetings.  When in doubt
about whether or not participation in meetings is expected or permitted,
MANUFACTURER should check with the Visa Project Manager with whom the
MANUFACTURER is contracting.  As a rule, MANUFACTURER is not included in
company-sponsored holiday or annual celebrations.

 

Management

 

The Visa Project Manager is responsible for project management, as well as
evaluation on completed work.  In this regard, such supervisor will give
guidance as to the required outcome of the contracted project.  It will be up to
the MANUFACTURER to determine how to accomplish the desired results.  If a
MANUFACTURER provides one of its employees to Visa to complete a contractual
arrangement, the Visa Project Manager may provide project guidance to that
employee.  However, it is the MANUFACTURER’s responsibility to handle all issues
regarding the worker’s compensation, satisfaction with Visa, assignments, time
off, or Visa personnel interactions.

 

Conflict of Interest and Gifts

 

Visa expects MANUFACTURER personnel to avoid conflicts of interest or the
appearance of such conflicts with Visa or its employees.  When MANUFACTURER uses
its position or Visa’s resources or influence for personal advantage, or for the
advantage of parties other than Visa, it results in a conflict of interest. 
Examples of conflicts of interest include, but are not limited to:

 

1.      Receipt of cash, goods, stock, or services from Visa Members, merchants,
other vendors, or business partners;

 

2.      Influencing or pressuring Visa employees to award additional business or
contracts to MANUFACTURER or other businesses in which MANUFACTURER has a
personal or financial interest;

 

3.      Using MANUFACTURER’s position to secure an unfair advantage over other
vendors in securing additional business or contracts;

 

16

--------------------------------------------------------------------------------


 

4.      Ownership in, including significant stock holding, or a personal
relationship with, a Visa Member, merchant, vendor, business partner, or a
Visa/Inovant Competitor where MANUFACTURER stands to realize a personal gain;

 

5.      Spending time for which MANUFACTURER is being compensated by Visa, or
using Visa Property (see also “Use of Company Equipment, Systems and
Information”, above) to secure additional business or contracts;

 

6.      Real or perceived conflicts of interest might also arise in connection
with MANUFACTURER offering a Visa employee consultancies, directorships,
freelance commercial activities, or other financial or professional
opportunities; etc.

 

Visa expects MANUFACTURER to conduct business in a way that avoids even the
perception of illegal or unethical conduct.  When offering entertainment, gifts,
favors, or gratuities, to a Visa employee, Visa Member, merchant, or business
partner, follow these guidelines:

 

1.      The entertainment, gift, favor, or gratuity cannot be meant or expected
to influence the recipient’s judgment or to secure preferential treatment for
the giver;

 

2.      The entertainment, gift, favor, or gratuity must be of a limited value
so that it cannot be perceived to affect the recipient’s judgment;

 

3.      Public disclosure of the receipt of any gift, favor, or gratuity would
not embarrass Visa, Visa’s Members, or the recipient.

 

In general, the receipt by an Visa employee from MANUFACTURER of gifts,
entertainment, or favors valued at more than $200 carries the presumption of a
conflict of interest.

 

Prohibition of Solicitation

 

Visa employees should be able to work without interference from people whose
purpose is not related to company business.  Accordingly, MANUFACTURER may not
enter Visa’s premises, nor take advantage of access granted to Visa’s premises,
for other purposes, to solicit additional business, to distribute literature or
other materials, or to engage in any business not directly related to the
project or assignment for which MANUFACTURER was engaged by Visa, etc., unless
specifically invited by Visa to do so.

 

17

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Capacity

 

MANUFACTURER will deliver HMS to CUSTOMERS in the form as required and
designated by CUSTOMER, and the following numbers are based on an anticipated
yield of approximately [*] cards from a [*] foot reel.

 

During the initial production ramp up period, MANUFACTURER shall cooperate with
Visa personnel and take all reasonable steps to increase HMS production
quantities, and will in any case meet the following minimum production
quantities with the formats and characteristics as designated by Visa and dates:

 

Monthly Card Production

 

Total Card Yield

 

Date

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

[*]

 

[*]

 

[*]

 

--------------------------------------------------------------------------------

*Confidential

18

--------------------------------------------------------------------------------


 

MANUFACTURER will use best efforts to ensure that, no later than October 2005,
it will be capable of producing enough HMS for [*] cards per month.

 

Service Levels

 

Beginning no later than June 30, 2006 and until at least June 30, 2007,
MANUFACTURER will use best efforts to maintain an on-hand inventory of at least
[*] HMS units and will use all reasonable efforts to fulfill and ship [*]% of
all CUSTOMER orders within two business days. Beginning July 1, 2007,
MANUFACTURER will use best efforts to maintain an on-hand inventory of at least
[*] HMS units and use all reasonable efforts to fulfill and ship [*]% of
CUSTOMER orders within two business days.  Nothing in this section shall
obligate MANUFACTURER to fulfill or ship HMS units to potential CUSTOMERS that
fail to meet MANUFACTURER’S reasonable standards of customer credit worthiness.

 

Visa acknowledges that the production of HMS is always subject to normal
manufacturing variations including the impact of the plate gap, image alignment,
brightness, spots, etc., consistent with the samples provided by MANUFACTURER to
Visa prior to execution of this Agreement, and that such variations will always
be taken into account in applying the specification set out in Section 2.1(i) of
the Agreement.

 

Distribution of HMS

 

Because of the limited amount of HMS that will be initially available from
MANUFACTURER, Visa shall have oversight over MANUFACTURER’s distribution of HMS
to Visa-approved card manufacturers.  Until March 31, 2006, Visa shall exercise
oversight over MANUFACTURERS distribution of HMS to ensure that HMS is only
delivered to Visa-approved card manufacturers that have received orders from
Visa Members that have been authorized by Visa to receive the initial amounts of
HMS produced by MANUFACTURER.

 

Card Manufacturers Guide

 

In connection with all sales to CUSTOMERS, MANUFACTURER will make available a
mutually agreed ‘best practices’ guide for use by CUSTOMERS in successfully
integrating HMS into payment card products.  MANUFACTURER shall provide on-site
support to Visa-approved card manufacturer when requested.

 

--------------------------------------------------------------------------------

*Confidential

 

19

--------------------------------------------------------------------------------


 

Visa Authorized Card Manufacturers

 

Visa will provide MANUFACTURER with a list of Visa-approved payment card
manufacturers, which Visa may update from time to time, that may manufacture
Visa-branded payment cards on behalf of Visa Members.

 

Royalty

 

Visa shall not authorize a third party to produce Design-bearing HMS unless such
third party has entered into a license agreement with MANUFACTURER consistent
with the terms of this section.   [*].

 

--------------------------------------------------------------------------------

*  Confidential

 

20

--------------------------------------------------------------------------------


 

EXHIBIT D

 

DESIGN

 

(Attached)

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

3 TRACK VISA HOLOMAG STRIPE
Holographic security features

 

[g181831kii002.jpg]

 

1.

 

Doves are exposed with high resolution system depicting multiple color
animation.

[g181831kii003.jpg]

 

 

 

•     Nano-text [*] microscope.

 

 

 

 

 

2.

 

When hologram is tipped left and right, smallest dove appears to travel on top
of vertical lines.

 

 

 

 

 

3.

 

Black dot behind middle dove’s wing displays parallax clue when hologram is
tipped left and right.

 

 

 

 

[g181831kii004.jpg]

4.

 

[*].

 

 

 

5.

 

Micro text [*].

[g181831kii005.jpg]

 

 

 

6.

 

Secondary flip image “VISA” appears and disappears on top of “sun” when the
hologram is tipped top and bottom.

 

 

 

Actual Size

7.

 

Micro text [*] across the horizon line, viewable with [*].

[g181831kii005.jpg]

 

 

 

 

 

8.

 

Machine readable hidden image [*] viewable with ABNH’s proprietary reader.

 

 

 

 

 

9.

 

Machine readable optical codes, readable with [*].

[g181831kii006.jpg]

 

 

 

 

CONFIDENTIALITY NOTICE.  [*].

[g181831kii007.jpg]

 

--------------------------------------------------------------------------------

* Confidential

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

2 TRACK VISA HOLOMAG STRIPE
Holographic security features

 

[g181831kii002.jpg]

 

1.

 

Doves are exposed with high resolution system depicting multiple color
animation.

[g181831kii003.jpg]

 

 

 

•     Nano-text [*] microscope.

 

 

 

 

 

2.

 

When hologram is tipped left and right, smallest dove appears to travel on top
of vertical lines.

 

 

 

 

 

3.

 

Black dot behind middle dove’s wing displays parallax clue when hologram is
tipped left and right.

 

 

 

 

[g181831kii004.jpg]

4.

 

[*].

 

 

 

5.

 

Micro text [*].

[g181831kii005.jpg]

 

 

 

6.

 

Secondary flip image “VISA” appears and disappears on top of “sun” when the
hologram is tipped top and bottom.

 

 

 

Actual Size

7.

 

Micro text [*] across the horizon line, viewable with [*].

[g181831kii005.jpg]

 

 

 

 

 

8.

 

Machine readable hidden image [*] viewable with ABNH’s proprietary reader.

 

 

 

 

 

9.

 

Machine readable optical codes, readable with [*].

[g181831kii006.jpg]

 

 

 

 

CONFIDENTIALITY NOTICE.   [*]

[g181831kii007.jpg]

 

--------------------------------------------------------------------------------

* Confidential

 

--------------------------------------------------------------------------------